CADENA, Chief Justice.
I agree that the judgment should be affirmed, but I would base such affirmance solely on the ground that where the hearing was before the court it will be presumed that the trial judge disregarded any improper testimony. Johnson v. State, 478 S.W.2d 442, 444 (Tex.Crim.App.1972). I am particularly reluctant to join in the holding that the cross-examination of Ybarra concerning a statement allegedly made by Juarez “was certainly relevant to the material issue of appellant’s involvement in the robbery.”